The opinion of the court was delivered, July 3d 1867, by
Thompson, J.
— The redditus or rent of a cropper being a portion of the crop, falls due and is payable only when the crop is harvested. This is the universal understanding, and manifestly what was intended by the contract between the vendors, Mrs. Penrose and Mrs. Blaney, and the plaintiff. A very special contract might, it is true, provide for a different time of payment, but there was nothing like that in this case. The learned judge below treated the point in controversy so satisfactorily in his opinion, that we are content to affirm the judgment for the reasons therein given.
Judgment affirmed.